—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Nassau County (Adams, J.), dated July 17, 2000, which granted the motion of the respondent Malka Schraf for leave to reargue and, upon reargument, inter alia, vacated its prior order dated April 10, 2000, permanently staying arbitration and referred the matter to a referee.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly granted the motion of the respondent Malka Schraf for leave to reargue and, upon reargument, inter alia, vacated its prior order permanently staying arbitration and referred the matter to a referee to determine the insurance status of the offending vehicle. The Supreme Court correctly found that Schraf s letters dated January 5, 1996, and March 13, 1996, provided the petitioner with the required notice of claim. O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.